Citation Nr: 0519973	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03 17-976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
  in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from June 1947 to 
November 1948.  He is deceased, and the appellant is his 
surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) 
from RO decisions in June 2002 and in May 2003, which denied 
service connection for the cause of the veteran's death, and 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  
 
In June 2005, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  At the hearing, the 
appellant submitted additional evidence directly to the 
Board.  She has, however, waived initial consideration of 
this evidence by the RO.  See 38 C.F.R. § 20.1304, as amended 
by 69 Fed. Reg. 53,807 (September 3, 2004).  The Board can, 
therefore, proceed to consider this evidence and issue a 
decision.

In July 2005, for good cause shown, the Board granted the 
appellant's motion to advance this appeal on the Board's 
docket.




FINDINGS OF FACT

1.  An April 2002 certificate of death indicates that the 
veteran died on April [redacted], 2002, at age 73, with the immediate 
cause of death reported as endstage ischemic cardiomyopathy.

2.  The medical evidence demonstrates that no hypertensive 
or cardiovascular disorder was manifested during the 
veteran's period of active military service, or within one 
year after his separation therefrom. 

3.  At the time of the veteran's death, he was service-
connected for pulmonary tuberculosis, inactive, and 
emphysema, evaluated as 60 percent disabling, and for left 
ankle injury with traumatic arthritis, evaluated as 10 
percent disabling.  His combined service-connected 
disability rating was 60 percent, and had been in effect 
since June 1988.  He also had been awarded a total 
disability rating due to individual unemployability (TDIU 
rating) from June 30, 1993.   

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.

5.  Based upon the evidence on file at the time of the 
veteran's death, he was not in receipt of, or entitled to 
receive, a 100 percent service-connected disability 
evaluation for the period of 10 years immediately prior to 
his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 
(2004).

2.  The requirements for entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran served on active duty in the United States Army 
from June 1947 to November 1948.  His enlistment 
examination, dated in June 1947, noted essentially normal 
findings throughout.  His separation physical, performed in 
November 1948, noted that his cardiovascular system was 
normal.  X-ray examination of the chest revealed normal 
findings, and his blood pressure was listed as 110/74.

In December 1952, the RO issued a decision granting service 
connection at a noncompensable (0 percent) rating for 
residuals of injury to the left ankle, effective from March 
1952.  

In March 1977, the RO issued a rating decision which granted 
service connection for pulmonary tuberculosis, inactive, and 
pulmonary emphysema, and assigned thereto a 10 percent 
initial disability rating, effective from March 1975.

In December 1983, the RO issued a rating decision granting 
an increased disability rating of 30 percent for pulmonary 
tuberculosis, inactive and pulmonary emphysema; and granting 
an increased disability rating of 10 percent for residual of 
injury to left ankle with traumatic arthritis, both 
effective in July 1983.

In October 1989, an RO hearing officer's decision granted an 
increased disability rating of 60 percent for the veteran's 
service-connected pulmonary tuberculosis, inactive and 
emphysema, effective from June 1988.  The decision noted 
that a future examination for this condition would be held 
in June 1993.

In October 1990, the Board issued a decision that denied 
service connection for rheumatoid arthritis, multiple joint 
osteoarthritis, and lumbar disc disease.  

On June 29, 1993, the RO requested a VA examination for the 
veteran's service-connected pulmonary tuberculosis, inactive 
and emphysema, to include pulmonary function tests.  In July 
1993, the requested examination was conducted. 

In June 1994, following a second VA pulmonary function test 
conducted in May 1994, an RO hearing officer issued a 
decision which granted a total disability rating due to 
individual unemployability (TDIU rating), effective from 
June 29, 1993.

A private treatment report, dated in June 1994, noted that 
the veteran had been examined in May 1994, and diagnosed, in 
part, with status-post cerebral vascular accident and 
hypertension.  

A treatment report, dated in June 2001, noted a diagnosis of 
cirrhosis of the liver, etiology unclear with elevated 
ammonia levels and encephalopathy.  The report noted the 
veteran's history of no prior liver disease.  The report 
also noted a diagnosis of congestive heart failure.  
Finally, the report noted he was taking prednisone for his 
rheumatoid arthritis, and that he had also been recently 
diagnosed with Parkinson's disease.  

In October 2001, the veteran was hospitalized following a 
syncope episode.  The report noted that he had a history of 
multiple myocardial infarctions, had underwent a coronary 
artery bypass graft in 1997, has had 2 or 3 cerebrovascular 
accidents, and has hypertension.  The private 
hospitalization report, dated in November 2001, noted 
findings of a myocardial infarction, angina, bradycardia, 
status post pacemaker, encephalopathy secondary to liver 
disease, liver disease of unknown origin, hematuria, and 
electrolyte imbalance.  

A hospitalization report, dated in March 2002, noted 
discharge diagnoses of congestive heart failure, severe 
ischemic cardiomyopathy, liver disease, hepatic 
encephalopathy, anemia of chronic disease, and chronic 
obstructive pulmonary disease.  

In April 2002, the veteran passed away.  His death 
certificate noted that he died on April [redacted], 2002, at the age 
of 73.  It listed the immediate cause of death as endstage 
ischemic cardiomyopathy.  No autopsy was performed.  

In April 2003, a VA medical opinion was obtained regarding 
the cause of the veteran's death.  The VA physician noted 
that he had reviewed the veteran's claims folder.  He 
indicated that the veteran had significant medical problems, 
the primary ones being congestive heart failure, severe 
ischemic cardiomyopathy, and liver disease.  Based upon his 
review of the records, he opined that the primary cause of 
death was heart disease.  He further opined that there is no 
evidence in the medical literature that suggests emphysema 
has materially worsened ischemic heart disease, and based on 
a review of the veteran's records, he could not find that 
the veteran's emphysema was the immediate cause of, or 
materially contributed to, the veteran's death. 

II.  Analysis

The appellant contends that the cause of the veteran's death 
was related to his period of active service in the United 
States Army from June 1947 to November 1948.  In essence, she 
has alleged that the veteran's death from endstage ischemic 
cardiomyopathy was caused by the veteran's service-connected 
inactive pulmonary tuberculosis, with emphysema, and left 
ankle injury with traumatic arthritis.  In addition, the 
appellant seeks DIC under the provisions of 38 U.S.C.A. § 
1318.  

DIC can be awarded based on a service-connected death under 
38 U.S.C.A. § 1310, or as if the death were service-connected 
under the provisions of 38 U.S.C.A. § 1318.  All section 1318 
bases for an award of DIC are an intrinsic part of a DIC 
claim in those cases in which service connection for the 
cause of the veteran's death is denied and the veteran had a 
totally disabling service-connected condition at the time of 
death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in complete detail, all the evidence 
submitted by the appellant or on her behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

I.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Even if there is no record of arteriosclerosis, organic 
heart disease, or hypertension in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).

After a review of all the evidence of record, the Board 
finds that there is no competent and probative evidence that 
the endstage ischemic cardiomyopathy, implicated in the 
veteran's death, is related to his period of active military 
service.  The service medical records are negative for any 
complaints of, treatment for, or findings of any type of 
hypertensive or cardiovascular disorder.  Moreover, the 
veteran is not shown to have any type of heart condition for 
many years following his active duty service.  

In addition, the April 2002 certificate of death noted the 
immediate cause of death as endstage ischemic 
cardiomyopathy.  No other conditions were listed.  In 
addition, a VA examiner's opinion, dated in April 2003, and 
based upon a review of the record, concluded that the cause 
of the veteran's death was heart disease, and that this 
condition was not materially worsened by the veteran's 
service-connected emphysema.  Thus, the medical evidence of 
record does not establish that the veteran had endstage 
ischemic cardiomyopathy during active service, or that this 
condition was linked to an injury or disease incurred during 
active service.

At the June 2005 Travel Board hearing, the appellant, and 
her representative, argued that the veteran's service-
connected pulmonary tuberculosis, inactive, with emphysema, 
was of such severity that it surely contributed to his cause 
of death.  They further alleged at the hearing, and through 
previously filed statements herein, that medication 
(Isoniazid) taken by the veteran for his service-connected 
pulmonary tuberculosis, inactive, with emphysema, can lead 
to rheumatoid arthritis, liver disease, and other illness, 
and that these conditions likely contributed to the 
veteran's cause of death.  The appellant also submitted 
medical literature indicating that severe reactions to 
Isoniazid can result in arthritis and acute liver disease.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his service-connected disabilities.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional 
expertise necessary to provide meaningful evidence regarding 
a causal relationship between the decedent's death and his 
active military service. See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998). See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the 
conditions the appellant claims were caused by medication 
for the veteran's service-connected lung disorder (arthritis 
and liver disease) are not listed on the death certificate 
as immediate or contributory causes of death.

At the Travel Board hearing in June 2005, the appellant, 
through her representative, argued that an additional 
medical examination should be scheduled in this matter.  In 
support of this contention, the appellant's representative 
alleged that the VA physician, who drafted the April 2003 
opinion, was not properly qualified to render the opinion in 
this matter, and further that he failed to fully consider 
the facts pertinent in this case.  The Board notes, however, 
that the VA examiner's opinion noted that he had reviewed 
the veteran's claims folder pursuant to rendering his 
opinion.  He also indicated that he reviewed medical 
literature in preparing his opinion.  Finally, the Board has 
reviewed the information provided by the appellant at the 
hearing concerning the VA examiner's background, and does 
not agree that the VA physician was not properly qualified 
to render this opinion.  In this regard, it was noted that 
he had post graduate training in internal medicine, and that 
he was certified in General Preventive Medicine by the 
American Board of Emergency Medicine; and in Occupational 
Health by the American Board of Preventative Medicine.  
Finally, it was noted that the VA examiner was currently a 
Clinical Professor at the University of Florida, College of 
Medicine.

Upon careful review of this case and the appellant's 
contentions herein, the Board finds that no medical evidence 
has been submitted to relate the veteran's death to service. 
The VA examiner in April 2003, based upon a complete review 
of the record, opined that the primary cause of veteran's 
death was heart disease.  He further opined that there is no 
evidence in medical literature that suggests the veteran's 
emphysema materially worsened his fatal ischemic heart 
disease, and based on a review of the veteran's treatment 
records, he could not find that the veteran's emphysema was 
the immediate cause of, or materially contributed to, the 
veteran's death.

Although the Board is sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted 
to engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit or identify 
competent medical evidence to provide a nexus between any 
in-service injury or disease and the conditions that caused 
and contributed to cause the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  There is no benefit of the doubt that 
can be resolved in her favor, since the only competent 
evidence of record concerning the cause of the veteran's 
death (that is - medical evidence) is unfavorable to her 
claim, and there is no favorable evidence that would place 
the record concerning this question in equipoise.

II.  DIC under 38 U.S.C.A. § 1318

The appellant has appealed the denial of DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  After reviewing all of the 
evidence of record, the Board finds that the claimant is not 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 
38 C.F.R. § 3.22 (2004).

The Board notes the DIC claim in this case was filed in 2002, 
so it is clear that the current version of 38 C.F.R. 
§ 3.22(a), as discussed above, applies to her claim, since 
the claim was filed after the regulation was amended 
effective January 21, 2000.  See 65 Fed. Reg. 3388 
(January 21, 2000).  

The veteran died in April 2002.  At the time of the 
veteran's death, he was service-connected for pulmonary 
tuberculosis, inactive, with emphysema, evaluated as 60 
percent disabling, and for left ankle injury with arthritis, 
evaluated as 10 percent disabling.  His combined service-
connected disability rating was 60 percent, and had been in 
effect since June 1988.  He also had been awarded a total 
disability rating due to individual unemployability from 
June 29, 1993.   

38 U.S.C.A. § 1318 requires a disability be continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death in order for its benefits to be 
warranted.  The Board finds that the veteran was not in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability that was rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death.  Additionally, the veteran 
had not applied for 
compensation but not received total disability compensation 
due solely to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.

In this case, the June 1994 hearing officer decision granted 
entitlement to a total rating due to individual 
unemployability, effective from June 29, 1993.  This is the 
date on which the RO requested that the veteran be scheduled 
for a periodical VA examination for the veteran's service-
connected pulmonary tuberculosis, inactive and emphysema, to 
include pulmonary function tests.  The Board is unable to 
find a basis for an earlier effective date for the 
assignment of this TDIU rating.  As it stands, the June 1994 
rating action was prompted by the RO's reevaluation of the 
veteran's lung condition, and not based upon a prior claim 
having been filed by the veteran.

The appellant asserts that the veteran should have been 
entitled to a TDIU rating for more than 10 years prior to his 
death.  However, that is not the same as the law's 
requirement of being rated totally disabled for a period of 
10 or more years immediately preceding death.  In this 
regard, absent a claim, the veteran would not 
qualify as "entitled to receive" compensation.  The appellant 
has not alleged clear and unmistakable error in a VA 
decision, nor does the Board's review of this matter reveal 
any such error.

The Board wishes to emphasize that the United States Court of 
Appeals for Veterans Claims has consistently stressed the 
rigorous nature of the concept of clear and unmistakable 
error (CUE).  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Fugo and other decisions, the Court has emphasized that 
merely to aver that there was CUE in a rating decision is not 
sufficient to raise the issue.  The Court has further held 
that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

In reviewing the evidence of record, the Board concludes 
that the appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.  

At the June 2004 Travel Board hearing, the appellant 
submitted additional documents in support of her claim, 
including a medical treatment report from H. Wilks, M.D., as 
well as medical history prepared by the veteran, covering 
from December 1989 through July 1993.

As for the report from Dr. Wilks, this evidence was not of 
record at the time of the decision. Thus, it can not be used 
to determine if CUE occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).  In addition, this evidence can not be the 
basis of an earlier effective date in this matter because it 
was not received until June 2004. See 38 C.F.R. 
§ 3.158(b)(2).  As for the veteran's medical history report, 
this document was previously considered at the time of the 
RO's June 1994 decision, and does not justify a finding of 
CUE in the RO's June 1994 decision.  

In view of the foregoing, the Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met.  That is, the veteran, who died many years after his 
separation from service, did not have service-connected 
disabilities rated as 100 percent disabling for at least 10 
years prior to his death, as required by 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law 
is dispositive of the instant case, as related to the claim 
for DIC benefits, the benefit-of-the-doubt rule is not for 
application.

Finally, the Board notes that at the Travel Board hearing, 
the representative raised the issue of "hypothetical" 
entitlement to a total disability rating for the veteran for 
more than 10 years before his death.  To the extent that 
prior legal holdings allowed for such a claim, that is no 
longer true, based on the law and regulations currently in 
effect.   As noted above, since the appellant filed her claim 
after amendments to the law, it is clear the current law 
applies to her case.  See Brewer v. West, 11 Vet. App. 228, 
231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
The Board's interpretation that the veteran's entitlement to 
a 100 percent disability rating before his death must be 
based on the decisions made during his lifetime (with limited 
exceptions - none of which apply here) is confirmed by the 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

Therefore, the Board will address no further the 
"hypothetical" entitlement portion of the claim.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in RO letters dated in July 2002, April 2003, and 
September 2003.  The RO's letters advised the appellant of 
the first, second and third elements required by the 
Pelegrini II Court as stated above.  In addition, she was 
specifically told that it was her responsibility to support 
her claims with appropriate evidence.  The June 2002 RO 
decision and the May 2003 statement of the case (SOC) and 
October 2003 supplemental SOC, also notified the appellant of 
the specific reasons why her claims were denied, and the 
information and evidence needed to substantiate her claims. 

Although the VCAA notice letters provided to the appellant do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, the June 2002 
rating decision, the May 2003 SOC, and October 2003 SSOC, 
read as a whole, give notice to the appellant of VA's desire 
to obtain additional information and evidence supporting and 
substantiating her claims and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the appellant has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was not accomplished in this case.  However, 
to the effect that appropriate VCAA notice herein was 
accomplished through multiple documents, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The Board is mindful that, in concluding 
that the VCAA notice requirements have been satisfied, the 
Board has relied on communications other than the RO's formal 
VCAA notice letters to the appellant.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  
Service medical records are in the file, as are pertinent VA 
and private post service treatment records of the veteran.  
In her appeal, the appellant requested that the RO obtain the 
veteran's VA treatment records for the past 20 years.  In the 
file are VA records dating from 1983 until his death in 2002.  
To the extent there may be additional VA treatment records 
not in the file, the Board concludes a remand is not 
necessary to obtain them.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
In this case, what is relevant is evidence tending to show a 
relationship between the veteran's death and a disability 
that was or should have been service-connected.  The 
appellant has not stated that any missing VA records would 
provide such evidence, but merely that they would show 
treatment for the veteran's various medical conditions.  

The Board also notes that the RO obtained a VA medical 
opinion pursuant to its consideration of the claims herein.  
In this regard, the Board has carefully considered the 
representative's contention that further medical inquiry 
should be conducted in this case, in particular by an 
independent medical examiner (IME).  As noted above, the 
representative generally has argued that because his 
allegation is in the nature of a challenge to VA medical 
professionals' competence, such an independent medical 
examination is warranted.

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME. 38 
C.F.R. § 20.901(d). A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion. 38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant has not shown good cause, in that a complex or 
controversial medical or legal issue involved in this appeal 
was not identified in conjunction with the request.  She has 
proffered no valid reason to suggest that such a measure is 
necessary, given the well-settled law that the intra-VA 
claims adjudication process is non-adversarial.  See e.g., 
Moore v. Gober, 10 Vet. App. 436 (1997); Villeza v. Brown, 9 
Vet. App. 353 (1996); MacWhorter v. Derwinski, 2 Vet. App. 
133 (1992).  Absent some cognizable information (i.e., not 
the claimant's mere surmise) that would suggest that the 
medical opinions are tainted by bias, further medical inquiry 
is not warranted.  Winsett v. West, 11 Vet. App. 420 (1998); 
see Boutwell v. West, 11 Vet. App. 387 (1998). Second, the 
Board's own review of the record does not disclose that there 
is a complex or controversial medical or legal issue in this 
case.  Rather, there is medical evidence conclusively 
establishing that the veteran's death was not caused by his 
service-connected disabilities.  There is no medical evidence 
to the contrary, so there is certainly no "controversy."

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


